         Case 1:20-cv-02180-SHR Document 8 Filed 01/07/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON BROUSSARD,              :                 Civil No. 1:20-cv-2180
                              :
                  Petitioner, :
                              :
            v.                :
                              :
UNITED STATES OF AMERICA,     :
                              :
                  Respondent. :                 Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a report and recommendation of the magistrate judge in

which he recommends that Petitioner Aaron Broussard’s petition for writ of habeas

corpus be summarily dismissed as the petition seeks to litigate claims relating to an

active, on-going criminal case pending before another judge of this court. (Doc. 5.)

Objections to the report and recommendation were due on December 7, 2020, and

to date, no objections have been filed.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record and upon a careful
        Case 1:20-cv-02180-SHR Document 8 Filed 01/07/21 Page 2 of 2




review of the report and recommendation, the court is satisfied that the report and

recommendation contains no clear error and will therefore adopt the

recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

      1) The report and recommendation (Doc. 5) is ADOPTED;

      2) Petitioner’s motion for leave to proceed in forma pauperis is

         CONDITIONALLY GRANTED (Doc. 3);

      3) The petition for a writ of habeas corpus (Doc. 1) is DENIED as both

         premature and procedurally improper;

      4) The Clerk of Court is DIRECTED to close this file; and

      5) Any appeal taken from this order is deemed frivolous and not in good faith.


                                                   s/Sylvia H. Rambo
                                                   United States District Judge


Dated: January 7, 2020
